Citation Nr: 0407398	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date, prior to October 13, 1998, 
for the grant of a 100 percent scheduler rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1968 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).  In a January 2002 rating decision, the RO increased 
the disability evaluation for PTSD to a 100 percent schedular 
rating, effective from October 13, 1998.  It was also 
determined by the RO that the veteran's claim of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (TDIU) was rendered moot as a 
result of the grant of the 100 percent schedular rating.  

The veteran expressed disagreement with the January 2002 
decision, arguing that a TDIU could have and should have been 
granted from an earlier date.  In a November 2002 rating 
decision, the RO determined that even if a TDIU had been 
granted, the effective date for the grant could be no earlier 
than October 13, 1998, the effective date for the grant of a 
100 percent schedular rating for PTSD.  In November 2002, the 
veteran filed a notice of disagreement with the effective 
date assigned for the 100 percent schedular rating.  

In February 2003, the RO issued a Statement of the Case that 
expressed the issue in terms of the "failure to consider" 
the total rating claim, but in so doing, also provided the 
laws and regulations and reasons and bases for the denial of 
an earlier effective date for the grant of the 100 percent 
schedular rating for PTSD.  In March 2003, the veteran 
submitted a substantive appeal regarding the effective date 
of the grant of benefits.  

The Board finds, therefore, that the issue currently on 
appeal must be characterized as set forth above regarding the 
effective date for the grant of the 100 percent schedular 
rating.  The Board also finds, however, that the claim of 
entitlement to a TDIU, has not been rendered moot, since if 
granted, it could potentially provide the veteran with an 
effective date earlier than October 13, 1998.  


That claim for a TDIU has not been adjudicated and as such, 
it is referred to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

In January 2004, the appellant appeared before the 
undersigned at a hearing conducted at the Board in Washington 
DC.  The transcript of that hearing has been associated with 
the claims file, and the case is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

Secondly, with respect to the substance of the issue under 
appeal, the Board believes that it would be helpful to 
restate the laws and regulations governing the effective date 
to be assigned in cases involving increased ratings, 
including claims for a TDIU.  

Under laws and regulations pertaining to the effective date 
of awards, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase[ ] . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2003).  It is further 
specified under § 5110 that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  

Thus, in order to resolve an earlier effective date for an 
increased rating claim (including a total rating claim), VA 
must consider two questions.  First, when did the veteran 
have an open claim on file, either formal or informal?  
Second, within the one year period prior to the date of the 
open claim, when was the earliest ascertainable date that the 
veteran met the criteria under the applicable regulations for 
the increased grant of benefits?  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and readjudicate 
the veteran's claim, and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


